Citation Nr: 0018761	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  99-07 007	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUE


Entitlement to a compensable rating for bilateral defective 
hearing.  


REPRESENTATION

Appellant represented by:   The American Legion


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from April 1952 to January 
1954.  This appeal arises from a November 1998 rating 
decision, in which the RO denied a compensable rating for 
bilateral defective hearing.  


REMAND

As an initial matter, the Board of Veterans' Appeals (Board) 
finds that the veteran's claim for an increased (compensable) 
rating for his service-connected bilateral defective hearing 
is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  The United States Court of Appeals for Veterans 
Claims (Court) has held that, when a veteran claims a 
service-connected disability has increased in severity, the 
claim is well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  Where, a claimant has submitted a well-grounded 
claim, VA has a duty to assist the claimant in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999).  The 
Court has held that where the medical record is insufficient 
and the claim is well-grounded, fulfillment of the statutory 
duty to assist requires a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green 
(Victor) v. Derwinski, 1 Vet. App. 121 (1991).  

In an August 1954 rating decision, the RO awarded service 
connection for the veteran's bilateral defective hearing and 
assigned a noncompensable rating.  The RO concluded that the 
veteran's examination on separation from service in January 
1954 reflected bilateral defective hearing, but the 
subsequent VA audiometric evaluation of the veteran in April 
1954 (which was included in a report of a VA examination of 
the veteran in July 1954) did not demonstrate that the 
veteran's hearing loss was compensable according to then-
existing VA regulations.  

No further medical evidence relating to the veteran's 
bilateral defective hearing was added to the claims folder 
prior to August 1998, when the veteran submitted his claim 
for a compensable rating for bilateral defective hearing.  
The only medical evidence associated with the claims folder 
since the veteran submitted his claim which is the subject of 
this appeal is a report of an October 1998 VA examination of 
the veteran.  Despite the apparently limited number of 
pertinent medical records generated in this case, at the 
outset of the October 1998 VA examination report, the 
examiner acknowledged that the veteran's medical records were 
not reviewed in connection with the examination.  

Additionally, the examiner opined that ear nose and throat 
(ENT) consultation might be necessary due to a conductive 
component of the veteran's left ear hearing loss.  The 
examiner qualified the foregoing opinion by adding that the 
veteran had been seen in an ENT consultation in July 1998.  
However, the ENT consultation to which the examiner referred 
is not currently of record.  

In a VA Form 1-646, submitted in May 1999, the veteran's 
representative cited Lenderman v. Principi, 3 Vet. App. 491 
(1992), in support of the veteran's claim.  The 
representative noted that, in Lenderman, the Court indicated 
that, "Since a claim for [an increased rating] is a new 
claim, all the relevant evidence of record must be considered 
in order to establish to which disability rating an appellant 
is entitled."  Id. at 492.  The Board agrees that all 
relevant evidence of record should be considered in fairly 
adjudicating the veteran's claim.  In this case, it appears 
that all relevant evidence has not yet been added to the 
record, and the veteran has not been accorded a VA 
examination wherein the examiner has had an opportunity to 
review the record in connection with the examination.  

Accordingly, the claim is REMANDED to the RO for the 
following:  

1.  The veteran should be requested to 
furnish the full names and addresses of 
all health care providers who have 
treated his bilateral defective hearing 
since service.  All records of any such 
treatment which the veteran has listed 
must be associated with the claims 
folder.  This should include, in 
particular, the report of any VA ear, 
nose and throat consultation which 
occurred in July 1998.  

2.  After the above referenced 
development is completed, the veteran 
should be accorded a VA audiometric 
examination to determine the current 
severity of his service-connected 
bilateral defective hearing.  The 
examiner must review the claims folder 
and a copy of this remand in connection 
with the examination and state in the 
examination report that the review has 
been accomplished.  The examination 
report must indicate those reported pure 
tone thresholds for each ear which 
correspond to the frequencies 1,000, 
2,000, 3,000 and 4,000 Hertz.  

3.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
aforementioned development action has 
been conducted and completed.  

4.  The RO should then review the claim 
for a compensable rating for bilateral 
defective hearing to determine whether 
the claim may be granted.  If the claim 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  



